DETAILED ACTION
This action is responsive to the amendments filed 2/22/2022.
Claims 1-20 are pending. Claims 1 and 17-20 are currently amended.
The previous rejection under Double Patenting is withdrawn.
All prior rejections under 35 U.S.C. §§ 102-103 are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,902,213, in view of Cheesman, U.S. PGPUB No. 2019/0073348 (“Cheesman”), and Nakayama, et al., U.S. PGPUB No. 2007/0277099 (“Nakayama”). Although the claims at issue are not identical, they are not patentably distinct from each other as the claims of the current application are an obvious variant of the previously patented invention. 
Exemplary Claim 1 of the ‘213 patent teaches a system for populating a form, which maps to the method of Claim 1 of the current application. With regard to Claim 1 of the current application, Claim 1 of the ‘213 patent teaches a method for populating content in an electronic form in a form-filling system, comprising: 
receiving information related to one of a plurality of forms to be completed through a form-filling system; identifying a form of the plurality of forms to be completed through a form-filling system based on the received information (storing original DBQs each corresponding to a disability and conversion rules, and obtaining data representative of a disability from a user to retrieve abbreviated DBQs); 
obtaining a first abbreviated version of the identified form and a second abbreviated version of the identified form; outputting the first abbreviated version of the identified form and the second abbreviated version of the identified form to one or more computer systems for processing; receiving a response to the first abbreviated version of the identified form and a response to the second abbreviated version of the identified form (retrieve a first and second abbreviated DBQ based on the disability information, and receiving input data from the fields of the abbreviated DBQs from a user); 
extracting first input data representative of answers included in the response to the first abbreviated version of the identified form and second input data representative of answers included in the response to the second abbreviated version of the identified form (extract first input data representative of answers input into fields of the first abbreviated DBQ by a first end user and extract second input data representative of answers input into fields of the second abbreviated DBQ by a second end user); 
populating an original version of the identified form based on the first input data and the second input data using conversion rules corresponding to an original version of the identified form to generate a completed version of the original version of the identified form (populate an original DBQ of the plurality of original DBQs based on the first input data and the second input data using conversion rules corresponding to the original DBQ to generate a completed original DBQ); and 
outputting the completed version of the original version of the identified form (provide the completed original DBQ to the first end user via the at least one user interface).
Cheesman teaches mapping rules for mapping the first input data and the second input data to fields in the original version of the identified form, and validation rules for validating the first input data and the second input data. [0066] describes that the survey system maps the responses from clients to fields in the image. [0068] describes that the system generates a filled form document using the client responses based on the established mappings. [0121] describes that data submitted by a user can be reviewed to determine if a plurality of responses are correct and completely fill out the form, thereby validating the values entered into the form using the data provided by a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine these elements of Cheesman with the claimed invention of the ‘213 patent, as including validation rules and mapping inputs to form fields for the purpose of completing the form are known functions in the art which improve user experience by ensuring proper form completion.
Nakayama teaches data derivation rules for deriving values for other fields in the identified form based on the first input data and the second input data. [0119]-[0120] that a user submits values for multiple fields in a form. The values for the input field can then be used to calculate a value for another field, which is to be completed with the value calculated from the user’s entered data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine these elements of Nakayama with the claimed invention of the ‘213 patent, as it provides form designers additional options to create forms, and provides users a wider array of fillable forms, that are easier to use by calculating needed values independently. 
As Claim 1 of the ‘213 patent, in view of the prior art references teaches or suggests each of the elements of Claim 1 of the current application, Claim 1 of the current application defines an obvious variant of the invention described by Claim 1 of the ‘213 patent. Similarly, the dependent claims do not define an invention which is patentably distinct from that which is defined by the claims of the ‘213 patent, and therefore the claims are rejected under Double Patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheesman, in view of Nakayama.
Cheesman teaches a system and method for filling forms. With regard to Claim 1, Cheesman teaches a method for populating content in an electronic form in a form-filling system, comprising: 
receiving information related to one of a plurality of forms to be completed through a form-filling system ([0046] describes that a client sends an image of form data that is received at a server); 
identifying a form of the plurality of forms to be completed through a form-filling system based on the received information ([0047] describes recognizing form elements based on the image provided by the client); 
obtaining a first abbreviated version of the identified form and a second abbreviated version of the identified form ([0047] describes that the identified form elements are converted to an electronic survey. Figs. 3B-3F show a plurality of abbreviated forms shown as screens of questions to be completed by a user, where a user completes a screen and uses a continue button to progress to a next screen as described at [0094]); 
outputting the first abbreviated version of the identified form and the second abbreviated version of the identified form to one or more computer systems for processing ([0095] describes a user having the survey questions successively displayed fort completion); 
receiving a response to the first abbreviated version of the identified form and a response to the second abbreviated version of the identified form ([0094] describes the user entering the answers to the questions in each of the survey screens); 
extracting first input data representative of answers included in the response to the first abbreviated version of the identified form and second input data representative of answers included in the response to the second abbreviated version of the identified form ([0108] describes that the system sends the responses the user enters into the interface to the system for completing the original form); 
populating an original version of the identified form based on the first input data and the second input data using conversion rules corresponding to an original version of the identified form to generate a completed version of the original version of the identified form ([0108] describes using the entered answers into the original form), wherein the conversion rules comprise:
mapping rules for mapping the first input data and the second input data to fields in the original version of the identified form ([0066] describes that the survey system maps the responses from clients to fields in the image. [0068] describes that the system generates a filled form document using the client responses based on the established mappings);
validation rules for validating the first input data and the second input data ([0121] describes that data submitted by a user can be reviewed to determine if a plurality of responses are correct and completely fill out the form); and 
outputting the completed version of the original version of the identified form (Fig. 3G shows an image of the document completed from a user entering answers to the plurality of survey questions).
Cheesman, in view of Nakayama teaches data derivation rules for deriving values for other fields in the identified form based on the first input data and the second input data. Cheesman teaches mapping input data to fields in a form using rules, as described above. Nakayama teaches at [0119]-[0120] that a user submits values for multiple fields in a form. The values for the input field can then be used to calculate a value for another field, which is to be completed with the value calculated from the user’s entered data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Nakayama with Cheesman. The ability to define calculated fields to be generated from entered data permits users to create a much wider variety of useful forms. Therefore, one of skill in the art would seek to combine elements of Nakayama with Cheesman, in order to improve user experience by providing a wider array of useful form creation and filling tools. 
Claim 19 recites a system which carries out the method of Claim 1, and is similarly rejected.
With regard to Claim 2, Cheesman teaches obtaining the first abbreviated version of the identified form and the second abbreviated version of the identified form comprises retrieving the first abbreviated version of the identified form and the second abbreviated version of the identified form from a form repository. [0165] describe that each element of the survey system can communicate with storage, where storage includes surveys and survey questions. [0162] describes that documents converted to surveys can later be distributed using links to the survey at the survey system.
With regard to Claim 3, Cheesman teaches that obtaining the first abbreviated version of the identified form and the second abbreviated version of the identified form comprises generating the first abbreviated version of the identified form and the second abbreviated version of the identified form based on inputs that are prerequisites for completing the identified form and information previously provided in one or more other abbreviated versions of the identified form. [0104] describes that a conditional question on an abbreviated form can cause the system to present an additional form to a user for completing a section of the form, in this case by identifying a relative for a particular family medical history question. Therefore, any number of abbreviated versions of the form are generated and presented as needed to complete the form.
With regard to Claim 4, Cheesman teaches that a data repository includes a subset of prerequisite data for completing the identified form, and wherein the method further comprises automatically populating at least one of the first abbreviated version of the identified form or the second abbreviated version of the identified form with the subset of prerequisite data. [0097] describes that the system is able to identify multiple choice questions, and provide the alternative answers with the form for a user to select for completion.
With regard to Claim 5, Cheesman teaches that populating the original version of the identified form is further based on information retrieved from a data repository corresponding to input provided in one or more additional abbreviated versions of the identified form. [0108] describes that the form image is populated using the answers provided to each of the plurality of survey screens provided to the user.
With regard to Claim 6, Cheesman teaches transmitting the first abbreviated version of the identified form to a first computing system; and based on receiving the response to the first abbreviated version of the identified form, transmitting the second abbreviated version of the identified form to a second computing system. [0104] describes that a trigger question can cause output of a second particular abbreviated form for inputting information related to a first answer when a first answer to a question is yes, such as in this case for inputting a relationship for a family medical history.
With regard to Claim 7, Cheesman teaches that outputting the first abbreviated version of the identified form comprises: packaging the first abbreviated version of the identified form into a message; and transmitting the message to a first end user for completion on a system remote from the form-filling system. Fig. 1 shows the survey system on a server remote from client devices. Fig. 2A shows the survey system on the remote server creating the survey questions and transmitting the survey to the user.
With regard to Claim 10, Cheesman teaches that the first abbreviated version of the identified form and the second abbreviated version of the identified form comprise a same abbreviated version of the identified form, and the first abbreviated version of the identified form and the second abbreviated version of the identified form include fields fillable by a first user to whom the first abbreviated version of the identified form is addressed and a second user to whom the second abbreviated version of the identified from is addressed. [0162] describe that an administrator can share the form surveys with multiple respondents.
With regard to Claim 11, Cheesman teaches authenticating the first user and the second user. [0161] describes that respondents have profiles, which include names and other identifying information used to report results, as well as device information to assist in transmitting surveys to the proper device.
With regard to Claim 12, Cheesman teaches transmitting one or more of the first abbreviated version of the identified form, the second abbreviated version of the identified form, or the completed version of the original version of the identified form to a third user for further input or processing. [0164] describes that the survey system includes a report manager, which a survey creator, administrator, or other user can use to generate reports using the completed form information submitted by one or more users, as well as to view the completed forms directly.
With regard to Claim 13, Cheesman teaches logging accesses to the first abbreviated version of the identified form, the second abbreviated version of the identified form, and the completed version of the original version of the identified form by users including the first user, the second user, and the third user; and generating an access report including information about the logged accesses. [0164] describes that users can generate reports using responses to surveys, thereby recording accesses where users answer survey questions and permitting reports regarding the answers provided by accessing users.
With regard to Claim 14, Cheesman teaches receiving, from the third user, an indication that the completed version of the original version of the identified form is approved for submission to a form processing authority; and based on the indication that the completed version of the original version of the identified form is approved for submission to the form processing authority, submitting the completed version of the original version of the identified form to a fourth user associated with the form processing authority. [0043] describes that when a user completes the surveys for a form, they can be saved as completed forms for the administrator.
With regard to Claim 15, Cheesman teaches that the first user is associated with a user profile comprising information fields, and the information fields comprise one or more of: disability information, identifying information, contact information, veteran status information, or authentication information. [0161] describes that user profiles include identifying information such as location and demographics.
With regard to Claim 17, Cheesman teaches that the conversion rules map one or more fields of the original version of the identified form to one or more fields in at least one of the first abbreviated version of the identified form or the second abbreviated version of the identified form. [0066] describes that each of the answers to the provided questions is mapped to the fields in the image of the form document.
With regard to Claim 18, Cheesman teaches determining validity of the first input data and the second input data according to one or more of: the conversion rules corresponding to the original version of the identified form, or one or more rules retrieved from a database of rules, the one or more rules being associated with an identifier of the one of the plurality of forms. [0092] describes that in converting fields, constraints can be identified regarding the data which is to be input into a field. Validity is determined according to a specified format, which is then imposed on entries to ensure their validity.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheesman, in view of Nakayama, and in view of Lopata, et al., U.S. PGPUB No. 2004/0205533 (“Lopata”).
With regard to Claim 16, Cheesman, in view of Lopata teaches that the user profile further comprises an actual outcome generated by a form processing authority, and the actual outcome is representative of all forms submitted by the first user. [0035] describes that a customer registers a profile with a service for filing government forms. A user receives in connection with their profile notifications regarding the status of their forms as well as cataloguing the submitted forms. Therefore, a user submitting a form by filling out the plurality of abbreviated forms as taught in Cheesman has access to a profile comprising the status of those forms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lopata with Cheesman and Nakayama. Lopata streamlines a user’s interactions with a variety of government forms and agencies. Therefore, one of skill in the art would seek to combine Lopata with Cheesman and Nakayama, in order to increase the utility by enabling it to interface with forms for a wide variety of government agencies.
With regard to Claim 20, the claim recites a method substantially the same as the method of Claim 1, for populating a disability benefits questionnaire. As Cheesman teaches specifically in the drawings an embodiment of a form including medical data, and Lopata teaches interfacing with government systems using forms, the references suggest to one of skill in the art that a DBQ is a type of form with which a form creation and filling system as is disclosed in the references would be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lopata with Cheesman and Nakayama. Lopata streamlines a user’s interactions with a variety of government forms and agencies. Therefore, one of skill in the art would seek to combine Lopata with Cheesman and Nakayama, in order to increase the utility by enabling it to interface with forms for a wide variety of government agencies.

Response to Arguments
Applicants arguments have been considered, but are moot as the newly cited Nakayama reference cures any deficiencies with regard to Cheesman teaching or suggesting the elements of the claims. Similarly, the claims remain an obvious variant of the ‘213 patent for the above reasons, and therefore the claims remain properly rejected under Double Patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
4/29/2022